Citation Nr: 1012444	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-06 909	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  

3.  Entitlement to a compensable rating for dermatitis of 
the left leg.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 
1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) is 
from June 2007 and August 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In the June 2007 rating decision, 
the RO:  (1) denied service connection for hearing loss; (2) 
concluded there was not new and material evidence and, 
therefore, denied a petition to reopen a claim for service 
connection for tinnitus (which earlier had been denied in 
July 2005); and (3) determined there was not clear and 
unmistakable error (CUE) in that July 2005 decision in 
assigning a noncompensable, i.e., 0 percent rating for 
dermatitis of the left leg.  The more recent August 2008 RO 
decision also denied a compensable rating for this 
dermatitis of the left leg.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.  At the outset of the hearing he and his attorney 
indicated they were withdrawing his appeal regarding whether 
the RO committed CUE in the July 2005 decision in assigning 
a noncompensable rating for the dermatitis of the left leg.  
His attorney also reiterated they are withdrawing this CUE 
claim when submitting additional evidence and a brief in 
April 2009.  So the CUE claim is no longer at issue.  See 38 
C.F.R. § 20.204 (2009).

And because the claim for a higher (compensable) rating for 
the dermatitis requires further development, the Board is 
remanding this claim to the RO.  However, the Board is going 
ahead and deciding the other claims for hearing loss and 
tinnitus.




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was first 
identified many years after his separation from active 
military service and has not been linked by competent 
medical nexus evidence to his service - including to 
military noise exposure.

2.  An unappealed July 2005 rating decision denied service 
connection for tinnitus because there was no competent 
medical or other evidence then of record showing this 
condition was related or attributable to the Veteran's 
military service, including to any noise exposure he may 
have experienced while in service.

3.  The additional evidence received since that July 2005 
rating decision still does not suggest the Veteran's 
tinnitus is related to his military service, including to 
any noise exposure coincident therewith.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The July 2005 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

3.  The additional evidence submitted or otherwise obtained 
since that July 2005 rating decision is not new and 
material, and this claim for service connection for tinnitus 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant statutes and VA 
regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that when, as 
here, a Veteran is trying to reopen a claim that has been 
previously denied and not timely appealed, VA must both 
notify him of the evidence and information needed to reopen 
the claim and of the evidence and information needed to 
establish his underlying entitlement to service connection.  
To satisfy these requirements, VA adjudicators are required 
to look at the bases of the denial in the prior decision and 
provide him a notice letter describing what evidence would 
be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring this notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant; the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness 
of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

In this case, the Veteran has been provided appropriate 
notice letters that comply with these VCAA requirements.  A 
September 2006 letter pertained to his claim for service 
connection for hearing loss, whereas an October 2006 letter 
concerning his petition to reopen his previously denied, 
unappealed, claim for service connection for tinnitus on the 
basis of new and material evidence.  Both letters were 
issued prior to the RO initially adjudicating his claims in 
June 2007, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  


The letters also included the necessary information 
concerning how VA determines disability ratings and 
effective dates, once service connection is granted for a 
disability.  See Dingess, supra.

The October 2006 letter also complies with the Court's 
holding in Kent, supra, since it included the criteria for 
reopening a previously denied unappealed claim, the criteria 
for establishing underlying entitlement to service 
connection for the claimed disability, and information 
specifically concerning why this claim for service 
connection for tinnitus was previously denied by the RO in 
July 2005.  Consequently, the Board finds that sufficient 
VCAA notice has been provided, as the Veteran was informed 
of what evidence was necessary to substantiate the elements 
required to establish his entitlement to service connection 
for tinnitus that were found insufficient in the previous 
denial of this claim.

The Board therefore finds that VA has fulfilled its duty-to-
notify obligations under the VCAA, and the Veteran and his 
attorney have not suggested otherwise or shown why the VCAA 
notice they received concerning these hearing loss and 
tinnitus claims was insufficient for a fair adjudication of 
their appeal of these claims.  See again Shinseki v. 
Sanders, 129 S. Ct. 1626 (2009) (indicating that, as the 
pleading party, the Veteran, not VA, has this responsibility 
of showing there is a VCAA notice error and that it is 
prejudicial, meaning outcome determinative).

The Board also finds that VA fulfilled its duty to assist 
the Veteran by obtaining all relevant evidence in support of 
his claim for service connection for hearing loss.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Concerning his 
petition to reopen his previously denied claim for service 
connection for tinnitus, the VCAA left intact the 
requirement that he first present new and material evidence 
to reopen this finally decided claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to 
assist has been fulfilled and proceed to evaluate the merits 
of this claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).



In any event, with respect to both claims on appeal, VA has 
obtained all relevant medical and other records the Veteran 
and his attorney identified.  The Veteran also was provided 
a VA audiological evaluation to determine whether he has a 
hearing loss disability and tinnitus as a result of acoustic 
trauma during his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  Subpart (iii) of 
38 C.F.R. § 3.159(c)(4) did not require the scheduling of 
this VA compensation examination unless and until there is 
first new and material evidence to reopen the claim for 
service connection for tinnitus.  Accordingly, the Board 
finds that no further development is necessary to meet the 
requirements of the VCAA.

II.  Service Connection for Bilateral Hearing Loss

The Veteran claims that he developed bilateral hearing loss, 
i.e., hearing loss in both ears, as a result of noise 
exposure during his military service while working as a 
helicopter mechanic.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, such as organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 



With respect to the first requirement of current disability, 
the threshold for normal hearing is from zero to 20 decibels 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  But before 
service connection may be granted for hearing loss, the 
hearing loss must be of a particular level of severity to be 
considered an actual disability.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated 
during service, including at time of separation from 
service, a Veteran may nevertheless establish his 
entitlement to service connection for a current hearing loss 
disability by submitting evidence that the current 
disability is related to his military service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  See, too, Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, the results of a January 2008 VA audiological 
evaluation confirm the Veteran has a bilateral (i.e., right 
and left) hearing loss disability according to VA standards.  
Testing at that time revealed that his auditory thresholds 
for the 3,000 and 4,000 Hz frequencies were greater than 40 
decibels in each ear.  Thus, he has sufficient bilateral 
hearing loss to satisfy the threshold minimum requirements 
of 38 C.F.R. § 3.385 to be considered an actual disability 
by VA standards.  Consequently, the determinative issue is 
whether this current bilateral hearing loss disability is 
somehow attributable to his military service, 
and specifically to the type of excessive noise exposure 
(i.e., acoustic trauma) he alleges to  have experienced as a 
helicopter mechanic.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service personnel records, especially his DD 
Form 214, list his military occupational specialty (MOS) as 
UH-1 HEL RPMN [helicopter repairman].  So it is reasonable 
to presume he was exposed to high levels of noise during his 
military service in this capacity.  But even conceding this, 
an audiological evaluation during his military separation 
examination in February 1971 showed normal hearing in both 
ears; in fact, testing showed a zero-decibel loss in the 
relevant 500, 1000, 2000, and 4000 Hz frequencies.  He also 
did not have any complaints of hearing loss while in 
service, including at the time of that 
separation examination.  In Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court held 
that where lay evidence provided in support of a claim is 
both competent and credible, the absence of contemporaneous 
medical documentation - such as in the Veteran's 
service treatment records, does not preclude further 
evaluation as to the etiology of the claimed disorder.  But 
that said, the fact that there was no indication of 
hearing loss at any time during his military service, either 
in the way of a relevant subjective complaint or objective 
clinical finding, while not altogether dispositive of 
whether he had diminished hearing acuity while in service, 
is nonetheless probative evidence to be considered in making 
this important determination.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

The Veteran's military service ended in March 1971, and 
there is no indication he had sensorineural hearing loss 
within one year of his discharge - meaning by March 1972.  
So the Board may not presume that his current hearing loss 
was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Rather, the first documented complaint of hearing loss was 
not until March 2005, so some 34 years after the Veteran's 
military service ended.  He requested evaluation and 
treatment from VA for both bilateral hearing loss and 
tinnitus.  It was not until even more recently that a 
hearing loss disability was documented during an 
audiological evaluation at the Beltone Hearing Center in 
November 2006.  And the results of the January 2008 VA 
examination confirmed those findings.  Thus, at the very 
earliest, the first documented evidence of hearing loss was 
approximately 34 years after the Veteran's military service 
ended in 1971.  Such a long passage of time (more than 3 
decades) between the conclusion of his military service and 
the initial documentation of hearing loss is other probative 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease 
was incurred in service resulting in any chronic or 
persistent disability).

Perhaps even more significant, however, is the fact that 
none of the medical records that concern the evaluation 
and/or treatment of the Veteran's hearing loss disability 
attribute this disability to his military service - and 
specifically to the type of acoustic trauma he experienced 
as a helicopter mechanic.  Indeed, the January 2008 VA 
audiological evaluation report includes a medical nexus 
opinion expressly discounting this notion - indicating the 
Veteran's hearing loss is unrelated to his military service.  
This report took into account his history of noise exposure 
during his service from trucks, helicopters, and while on 
the firing range, but also considered additional noise 
exposure that he had had since service in his civilian life 
while working in forestry for 22 years and in construction 
from 1998 to 2002.  This examining VA audiologist concluded 
the Veteran's "hearing loss [ ] is less likely as not (less 
than 50/50 probability) caused by or a result of acoustic 
trauma in service."  This VA examiner based her opinion, in 
part, on the fact that no hearing loss was found at the time 
of his discharge from the Army.

This opinion is other probative evidence against the 
Veteran's claim since it was based on a review of his 
pertinent medical and other history and is supported by 
medical rationale.  That is to say, this VA examiner applied 
valid medical analysis to the significant facts of this case 
in reaching her conclusion that the Veteran's hearing loss 
is unrelated to his military service.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons  and bases 
if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).

In sum, the most probative evidence is against the claim.  
This VA examiner's unfavorable opinion is unrefuted.  In 
testimony during his March 2009 hearing, the Veteran readily 
acknowledged that he had first noticed problems with his 
hearing about four or five years prior to when he had first 
sought evaluation and treatment in 2004 or 2005, meaning the 
onset of his hearing loss dated back to 1999 or thereabouts.  
This is consistent with his statement to the VA audiologist 
that he had first noticed a problem with his hearing in the 
late 1990s.  Thus, his lay testimony and statements tend to 
confirm the VA audiologist's conclusion that his hearing 
loss disability does not date back to his military service 
but, instead, is of far more recent origin.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hearing loss.  And 
as the preponderance of the evidence is against this claim, 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. 53-56.  Accordingly, the appeal of this claim is 
denied.

III.  Whether there is New and Material 
Evidence to Reopen the Claim for Service 
Connection for Tinnitus

The Veteran is ultimately trying to establish his 
entitlement to service connection for tinnitus.  Tinnitus is 
"a noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).  But before readjudicating this claim on its 
underlying merits, there first needs to be new and material 
evidence to reopen this claim since it has been previously 
considered and denied in a July 2005 rating decision and the 
Veteran did not timely appeal that prior decision.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).



In that earlier July 2005 rating decision, the RO denied 
service connection for tinnitus because the Veteran's 
hearing was normal during his military separation 
examination (he also did not have any complaints of tinnitus 
at any time while in service, including during that 
separation examination) and since the first documented 
complaint of tinnitus was not until many years later - long 
after his military service had ended.  Indeed, he had first 
reported experiencing tinnitus in September 2004.  Thus, 
since no medical or other competent and credible evidence 
indicated his tinnitus was related to his military service, 
including to the type of noise exposure he had experienced 
as a helicopter mechanic, the RO denied this claim in the 
July 2005 rating decision.  

The Veteran was notified of that decision and of his 
appellate rights in a letter dated later that same month.  
But since he did not seek appellate review within one year 
of that notification, that decision became final and binding 
on him based on the evidence then of record and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

In September 2006, the Veteran filed a petition to reopen 
this claim for service connection for tinnitus.  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.  New evidence is 
defined as evidence not previously submitted to VA, and 
material evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury 
or disability, even where it would not be enough to convince 
the Board to grant the claim.  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
the VA Secretary shall reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108.

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or 
secured since the last time the claim was finally disallowed 
on any basis, and not only since the last time it was 
disallowed on the merits, which in this case was in July 
2005.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

During the years since that final and binding July 2005 
rating decision, the Veteran has submitted VA outpatient 
treatment records, a November 2006 report from Beltone 
Hearing Center, and an August 2008 VA audiological 
evaluation report.  But, notably, none of this additional 
evidence is sufficient to reopen this claim for tinnitus.  
Most of these records are "new" in the sense they did not 
exist at the time of the prior adjudication of this claim in 
July 2005 and, therefore, could not possibly have been 
considered in that decision.  But even so, these additional 
records are not also material because they do not indicate 
or even suggests the tinnitus is attributable to the 
Veteran's military service, including especially to the type 
of noise exposure he experienced as a helicopter mechanic.  
This was the primary basis of the prior denial of this claim 
in July 2005.  And the January 2008 VA audiological 
evaluation report includes a medical opinion indicating the 
Veteran's "tinnitus is less likely as not (less than 50/50 
probability) caused by or a result of acoustic trauma in 
service."  Thus, none of the newly submitted medical records 
is material to the central issue regarding this claim, 
namely, the etiology of the tinnitus and its purported 
relationship with the Veteran's military service.  So these 
newly submitted medical records neither relate to an 
unestablished fact necessary to substantiate this claim nor 
raise a reasonable possibility of substantiating this claim.  
Hence, these additional medical records submitted since the 
July 2005 rating decision cannot serve as grounds for 
reopening the claim, particularly since, as mentioned, the 
VA compensation examiner expressly refuted the notion that 
the Veteran's tinnitus dates back to his military service or 
is otherwise related to his service.  See 38 C.F.R. § 3.156.

In addition to this newly submitted medical evidence, the 
Board also has considered the Veteran's personal lay 
statements in support of his claim.  However, the Board 
emphasizes that statements provided by the Veteran are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons generally are not competent to offer medical 
opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  The Court reiterated this in Routen v. Brown, 
10 Vet. App. 183, 186, (1997), again noting that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Moreover, to the extent the Veteran is merely making the 
same arguments he did at the time the RO initially denied 
his claim in July 2005, his lay testimony is not new.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, the evidence received since the July 2005 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
July 2005 rating decision remains final and binding and the 
appeal to reopen the claim is denied.  Further, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The petition to reopen the claim for service connection for 
tinnitus also is denied.





REMAND

The Board finds that additional evidentiary development is 
needed for a fair adjudication of the Veteran's remaining 
claim for a higher (compensable) rating for his dermatitis.  

The report of his August 2008 VA compensation examination 
indicates the dermatitis was limited to a small area on his 
left leg, thereby precluding the assignment of a compensable 
rating under 38 C.F.R. § 4.118, DC 7806.

But during his March 2009 hearing, the Veteran testified 
that the dermatitis recently had spread to other areas of 
his body (so no longer limited to just his left leg).  He 
said it is now "all over" his body and, therefore, requested 
to be reexamined to reassess the severity of this condition.  
He also cited evidence from December 2008 and January 2009, 
so since that August 2008 VA examination, suggesting the 
dermatitis is now more widespread.

The Board agrees the Veteran needs to be reexamined, 
especially since skin disorders like dermatitis often 
involve cyclical manifestations that are sometimes more 
prevalent than others.  See Ardison v. Brown, 6 Vet. App. 
405, 407 (1994) (resultantly requiring examination during an 
active stage of the disease).  See also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (indicating that, where record 
does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist 
requires a contemporaneous medical examination).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
dermatology examination to reassess the 
severity of his dermatitis, preferably 
during an active stage of the disease.  
Ask the examiner to provide specific 
findings as to the percentage of the 
Veteran's entire body affected by his 
dermatitis, as well as the percentage of 
the exposed areas of his body.  In other 
words, an opinion is needed concerning 
whether the dermatitis affects areas of 
the Veteran's body other than just his 
left leg and, if so, to what extent.  
The examiner must also indicate whether 
treatment of this disease has included 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of less than 6 
weeks during the past 
12-months, or other period, or whether 
only topical agents have been used or 
prescribed.  

In making these necessary determinations, 
the examiner should understand that only 
dermatitis is service connected.  
Therefore, if a skin disorder other than 
dermatitis is identified, for which 
service connection has not been 
established, this fact should be clearly 
stated in the report and, to the extent 
possible, the manifestations of this other 
disease distinguished or differentiated 
from those attributable to the service-
connected dermatitis.

It is imperative that the claims file be 
made available to the examiner for review 
of the Veteran's pertinent medical and 
other history, including a complete copy 
of this remand.

2.  Then readjudicate the claim for a 
higher rating for the dermatitis in light 
of the additional evidence.  If this claim 
is not granted to the Veteran's 
satisfaction, send him and his attorney a 
Supplemental Statement of the Case and 
give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


